INFORMAL OR NON-RESPONSIVE AMENDMENT AFTER EXAMINER ACTION

The reply filed on 1/28/2022 is not fully responsive to the prior Office Action because of the following issues:
Original claims were dawn to the species with the corrosion rate sensor (e.g., see claims 1, 5 and 7). However, instant claims are drawn to the species with the humidity sensor (e.g., see claim 1). The species are independent or distinct because of the mutually exclusive and patentably district features thereof due to the presence of the distinct sensors as explained above. In addition, these species are not obvious variants of each other based on the current record.
Since Applicant has received an action on the merits for the originally presented species with the corrosion rate sensor, this species has been constructively elected by original presentation for prosecution on the merits.  
In response to this Notice Applicant must amend claims to read on the species with the corrosion rate sensor, which was constructively elected by original presentation.
Alternatively, Applicant may traverse on the ground that the species are not patentably distinct, by submitting evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835